

This document constitutes part of a prospectus covering securities
that have been registered under the Securities Act of 1933.




Exhibit 10.16
VERSUM MATERIALS, INC.
DEFERRED COMPENSATION PLAN FOR DIRECTORS


TABLE OF CONTENTS
 
 
 
 
Page
Versum Materials Deferred Compensation Program for Directors
1


 
General
1


 
Effective Dates
1


 
Participants
1


 
Elective Stock Deferrals
1


 
Earnings on Versum Materials Stock Account
2


 
Time and Manner of Making Elective Deferrals
3


 
Payment of Deferred Compensation
3


 
 
Payment Following Termination of Service
3


 
 
Changes in Timing of Payment Not Permitted
4


 
 
Accelerated Payment
4


 
 
 
Payment on Death
4


 
 
 
Payment on Disability
4


 
 
 
Change in Control
4


 
 
 
Other Events
5


 
 
Unvested Amounts
5


 
 
Miscellaneous Provisions
5


 
 
 
Withholding of Taxes
5


 
 
 
Rights as to Common Stock
6


 
 
 
Adjustments to Avoid Dilution
6


 
Participant’s Rights Unsecured
6


 
Nonassignability
7


 
Statement of Account
7


 
Administration
7


 
Business Days
7


 
Amendment and Termination
7


 
Notices
8


 
Construction; Governing Law
8


 
Status of Program
8


 
Incompetency
9


 
Expenses
9


 
Section 16 Compliance
9


 
Election Form
10












--------------------------------------------------------------------------------










1.
General



The Versum Materials Deferred Compensation Program for Directors (the “Program”)
is intended to provide eligible directors with the opportunity to defer
compensation earned as a member of the Board of Directors (the “Board”) of
Versum Materials, Inc. (the “Company”). The Program is provided under the Versum
Materials, Inc. Long-Term Incentive Plan (as may be amended from time to time,
the “Plan”) and is subject to the terms thereof.


2.
Effective Date



The Program was adopted effective as of January 1, 2017.


3.
Participants



Any member of the Board who is not an employee of the Company or one of its
subsidiaries (a “director”) is eligible to participate in the Program (a
“participant”).


4.
Elective Stock Deferrals



A participant may elect to defer receipt of all or a specified portion of the
compensation otherwise currently payable to him or her in the form of (i) shares
of Versum Materials common stock, par value $1.00 (“Common Stock”) or (ii) any
Other Stock-Based Award (other than shares of Common Stock) granted under the
Plan representing the right to receive, or vest with respect to, one or more
shares of Common Stock, for serving on the Board, attending meetings or
committee meetings thereof or performing other services in connection with the
business of the Company and its subsidiaries (the “Director’s Stock Fees”). Such
electively deferred compensation (the “Elective Stock Deferrals”) will be
credited on the date the compensation would otherwise have been granted to the
participant to an account (the “Versum Materials Stock Account”) deemed to be
invested in Common Stock. The Company shall credit the Versum Materials Stock
Account with a number of deferred stock units (including fractions) (the
“deferred stock units”) equal to the number of shares of Common Stock or Other
Stock-Based Awards the participant would have received on the date the
compensation would otherwise have been granted to the participant. Any
Director’s Stock Fees not deferred under this Program shall be paid in
accordance with normal Company policy for the compensation of directors.


To the extent that any Director’s Stock Fees would have been subject to vesting
conditions on the date such Director’s Stock Fees would otherwise have been
granted to the participant, any deferred stock units credited to the Versum
Materials Stock Account on account of such Director Stock Fees will be subject
to such vesting conditions, and such vesting conditions shall lapse on the such
dates and under such circumstances as such vesting conditions would have lapsed
absent the deferral of such Director’s Stock Fees. For the avoidance of doubt,
any deferred stock units credited to the Versum Materials Stock


I-1



--------------------------------------------------------------------------------





Account on account of shares of Common Stock that would have been fully vested
on the date of grant absent the deferral of such shares shall be 100% vested for
purposes of the Program.


5.
Earnings on Versum Materials Stock Account



Each participant’s Versum Materials Stock Account will be credited with earnings
in the form of dividend equivalents on the deferred stock units credited to the
Versum Materials Stock Account, as provided below, from the date credited until
the last day of the month preceding payment, unless payment is made because of
death, in which event dividend equivalents will be credited until the date of
death.


Earnings shall be credited quarterly (on the first business day of each quarter)
in an amount equal to any dividends payable during the quarter just ended with
respect to that number of shares of Common Stock equal to the number of deferred
stock units credited to the Versum Materials Stock Account as of the end of the
prior quarter. The amount so credited shall then be converted into additional
deferred stock units in the following manner: the Company shall credit the
Versum Materials Stock Account with that number of deferred stock units
(including fractions) obtained by dividing the amount of such dividends by the
Fair Market Value (as defined below) of a share of Common Stock on the quarterly
crediting date for such dividends. For purposes of the Program, the “Fair Market
Value” of a share of Common Stock on any date shall be equal to the closing sale
price on the New York Stock Exchange (or such other principal national
securities exchange on which shares of Common Stock are listed or admitted to
trading), as reported on the composite transaction tape, for such date, or, if
no sales were quoted on such date, on the most recent preceding date on which
sales were quoted.


Each additional deferred stock unit credited to the Versum Materials Stock
Account pursuant to this Section 5 in respect of deferred stock units that are
unvested on the first business day of the applicable quarter will be subject to
vesting conditions to the same extent as the underlying unvested deferred stock
units, and such vesting conditions shall lapse on the such dates and under such
circumstances as the vesting conditions may lapse with respect to such
underlying deferred stock units.


I-2



--------------------------------------------------------------------------------









6.
Time and Manner of Making Elective Deferrals



An election to defer compensation under the Program must be made by a director
prior to the calendar year during which such compensation is earned; provided
that an initial election by a new director to defer compensation for all future
services following the date of such election may be made up to 30 days after
commencing service as a director. An election shall continue in effect until the
end of the participant’s service to the Company as a director or until the
participant modifies or revokes the election as described below, whichever shall
occur first.


A participant may elect, modify, or revoke a prior election to defer
compensation by completing Section I of the Election Form attached hereto as
Exhibit A (the “Election Form”) and returning it to the Corporate Secretary.
Such Election Form shall specify the amount or percentage of the Director’s
Stock Fees to be deferred beginning on a future date specified in the Election
Form until such election is revoked or modified as to future compensation. Any
modification or revocation of a prior election described in this Section 6 shall
relate only to future compensation, and shall not apply to any amounts
previously credited to the participant’s Versum Materials Stock Account. A
participant’s election to defer described in this Section 6 may not be revoked
or modified during the calendar year. Revocation or modification of a prior
election to defer for a calendar year must be made no later than the close of
the preceding calendar year.


7.
Payment of Deferred Compensation



No payment may be made from the participant’s Versum Materials Stock Account in
respect of Elective Stock Deferrals (the participant’s “Deferred Compensation
Amount”) except as provided below. Upon each payment event described in this
Section 7 where the Deferred Compensation Amount credited to a participant’s
Versum Materials Stock Account is paid to the participant in the form of Common
Stock, such Deferred Compensation Amount is payable by delivery of one share of
Common Stock for each vested deferred stock unit (including each deferred stock
unit that becomes vested in accordance with its terms upon the occurrence of the
applicable payment event) credited to the participant’s Versum Materials Stock
Account, rounded up to the next whole share of Common Stock.


(a)
Payment Following Separation From Service. A participant’s Deferred Compensation
Amount will be paid as a lump sum within 60 days of the first anniversary of the
date on which the participant’s service as a director ends, provided that the
participant would be considered to have incurred a “separation from service”
from the Company on the date of such termination within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the “Internal Revenue
Code”). If such 60-day period spans two taxable years, the participant shall not
have the right to designate the taxable year of payment.



I-3



--------------------------------------------------------------------------------







(b)
Changes in Timing of Payment Not Permitted. Unless otherwise permitted by the
administrator of the Program in accordance with the requirements applicable to
subsequent changes in time and form of payment pursuant to Treasury Regulation
Section 1.409A-2(b)(1), a participant may not elect to change the time or form
of payment of his or her Deferred Compensation Amount as specified in Section 7
and Section III of the Election Form.



(c)
Accelerated Payment. Notwithstanding the deferral period and timing of payment
set forth in Section 7(a) above, the participant’s Versum Materials Stock
Account shall be paid on an accelerated basis as follows under the circumstances
described below:



(i)
Payment on Death. In the event of a participant’s death, the value of his or her
Versum Materials Stock Account shall be distributed in shares of Common Stock,
rounded up to the next whole share of Common Stock. Amounts shall be determined
as of the date of death and shall be paid in a single distribution to the
participant’s estate or designated beneficiary as soon as practicable following
the date of death. A participant may designate a beneficiary by completing
Section IV of the Election Form and returning it to the Corporate Secretary.



(ii)
Payment on Disability. In the event of a participant’s Disability (as defined
below), the value of his or her Versum Materials Stock Account shall be
distributed in shares of Common Stock, rounded up to the next whole share of
Common Stock. Amounts shall be determined as of the date of determination of the
participant’s Disability and shall be paid in a single distribution to the
participant’s estate or designated beneficiary as soon as practicable following
the date of determination of the participant’s Disability. For purposes of the
Program, “Disability” shall have the meaning set forth in Treasury Regulation
Section 1.409A-3(i)(4).



(iii)
Change in Control. In the event of a “Change in Control” of the Company, as
defined by the Plan (provided that, for purposes of this Section 7(c)(ii), such
transaction or occurrence constitutes a “change in ownership,” “change in
effective control” and/or a “change in the ownership of a substantial portion of
the assets” of the Company, in each case within the meaning of Section 409A of
the Internal Revenue Code), the value of a participant’s Versum Materials Stock
Account shall be paid to the participant in cash or Common Stock, at the
discretion of the Board, as soon as practicable, but no later than 30 days after
the Change in Control. If a cash payment is made, the amount shall be equal to
the Change in Control Price (as defined below) of a share of Common Stock
multiplied by the number of vested deferred stock units (including each deferred
stock unit that becomes vested in accordance with its terms upon the occurrence
of the Change in Control) credited to the participant’s Versum Materials Stock
Account. For purposes of the Program, the “Change in



I-4



--------------------------------------------------------------------------------





Control Price” of a share Common Stock shall be equal to (i) the highest tender
or exchange offer price paid or to be paid for Common Stock pursuant to the
offer associated with the Change in Control (such price to be determined by the
administrator of the Program from such source or sources of information as it
shall determine), or (ii) the price paid or to be paid for Common Stock under an
agreement associated with the Change in Control, as the case may be, or (iii) if
neither (i) nor (ii) apply, the Fair Market Value of a share of Common Stock on
the date of payment.


(iv)
Other Events. Upon the occurrence of any other event or conditions which permit
an acceleration of payments under regulations implementing Section 409A of the
Internal Revenue Code, the value of the participants’ Versum Materials Stock
Accounts will be distributed to the participants in accordance with such
regulations.



(d)
Unvested Amounts. Each deferred stock unit credited to a participant’s Versum
Materials Stock Account that remains unvested in accordance with its applicable
vesting conditions following the occurrence of a payment event described in this
Section 7 shall terminate effective as of the date that such vesting condition
occurred and shall be without further force and effect without any payment to
the participant, provided that, notwithstanding anything herein to the if, in
accordance with the vesting conditions applicable to such deferred stock unit,
such deferred stock would continue to vest through a fixed payment date, such
deferred stock unit shall vest and be paid out to the participant within 60 days
of the applicable vesting date.



(e)
Miscellaneous Provisions.



(i)
Withholding of Taxes. The right of a participant to payments under this Program
shall be subject to the Company’s obligations at any time to withhold income or
other taxes from such payments including, without limitation, if elected by the
participant, by reducing the number of shares of Common Stock to be distributed
in payment of deferred stock units by the number of shares of Common Stock with
a Fair Market Value equal to the amount of such taxes required or otherwise
permitted to be withheld.



I-5



--------------------------------------------------------------------------------









(ii)
Rights as to Common Stock. No participant with deferred stock units credited to
the Versum Materials Stock Account shall have rights as a Company shareholder
with respect thereto unless and until the date as of which shares of Common
Stock are issued in payment of such deferred stock units. No shares of Common
Stock shall be issued and delivered hereunder unless and until all legal
requirements applicable to the issuance, delivery or transfer of such shares
have been complied with including, without limitation, compliance with the
provisions of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and of the Securities Act of 1933, as amended, and the applicable
requirements of the exchanges on which the Common Stock is, at the time, listed.
Distributions of shares of Common Stock in payment under this Program will be
made under the Plan and subject to the applicable terms thereof.



(iii)
Adjustments to Avoid Dilution. In the event of any change in the Common Stock by
reason of any stock dividend or split, recapitalization, merger, consolidation,
combination or exchange of shares, or a rights offering to purchase Common Stock
at a price substantially below Fair Market Value, or other similar corporate
change, including without limitation in connection with a Change in Control of
the Company, the value and attributes of each deferred stock unit shall be
appropriately adjusted consistent with such change to the same extent as if such
deferred stock units were issued and outstanding shares of Common Stock, so as
to preserve, without increasing, the value of the deferred stock units credited
to each participant’s Versum Materials Stock Account. Such adjustments shall be
made by the Board (or a committee thereof) and shall be conclusive and binding
for all purposes of the Program.



8.
Participant’s Rights Unsecured



The right of any participant to the payment of deferred compensation and
earnings thereon under the Program shall be an unsecured and unfunded claim
against the general assets of the Company.




I-6



--------------------------------------------------------------------------------





9.
Nonassignability



The right of a participant to the payment of deferred compensation and earnings
thereon under the Program shall not be assigned, transferred, pledged, or
encumbered or be subject in any manner to alienation or anticipation.


10.
Statement of Account



Statements will be sent to participants quarterly as to the number of deferred
stock units credited to their Versum Materials Stock Accounts as of the end of
the previous quarter.


11.
Administration



The administrator of this Program shall be the [Corporate Secretary of the
Company]. The administrator shall have full authority to adopt rules and
regulations for carrying out the Program and to interpret, construe, and
implement the provisions thereof. The administrator shall have full power and
authority to make each determination provided for in the Program. All
determinations made by the administrator shall be conclusive and binding upon
the Company and any other party claiming rights hereunder.


12.
Business Days



If any date specified herein falls on a Saturday, Sunday or legal holiday, such
date shall be deemed to refer to the next business day thereafter.


13.
Amendment and Termination



This Program may at any time be amended, modified or terminated by the Board. No
amendment, modification, or termination shall, without the consent of a
participant, adversely affect such participant’s rights with respect to amounts
theretofore accrued in his or her Versum Materials Stock Account, except as
required by law. Upon termination of the Program, benefits shall be paid in
accordance with the payment provisions in Section 7 and Section III of the
Election Form, and the Company shall have no right to accelerate any payment
under the Program, except to the extent (if any) permitted under Section 409A of
the Internal Revenue Code (including, without limitation, the plan termination
and liquidation provisions set forth in Treasury Regulation Section
1.409A-3(j)(4)(ix)).




I-7



--------------------------------------------------------------------------------





14.
Notices



All notices to the Company under this Program shall be in writing and shall be
given as follows:
Corporate Secretary
Versum Materials, Inc.
7201 Hamilton Boulevard
Allentown, PA 18195-1501


15.
Construction; Governing Law



This Program is intended to comply with Section 409A of the Internal Revenue
Code and shall be construed, whenever possible, to be in conformity with such
requirements and in accordance with the laws of the Commonwealth of Pennsylvania
for all purposes without giving effect to principles of conflicts of laws.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Internal Revenue Code, the participant shall not be
considered to have terminated service with the Company for purposes of the
Program, and no payment shall be due to the participant under the Program until
the participant would be considered to have incurred a “separation from service”
from the Company within the meaning of Section 409A of the Internal Revenue
Code. Notwithstanding anything to the contrary in the Program, to the extent
that any amounts payable under the Program (or any other amounts payable under
any plan, program or arrangement of the Company or any of its affiliates) are
payable upon a separation from service and such payment would result in the
imposition of any individual tax and penalty interest charges imposed under
Section 409A of the Internal Revenue Code, the settlement and payment of such
amounts shall instead be made on the first business day after the date that is
six (6) months following such separation from service (or death, if earlier).
Each amount to be paid or benefit to be provided under this Plan shall be
construed as a separate identified payment for purposes of Section 409A of the
Internal Revenue Code. The participant shall be solely responsible for the
payment of any taxes and penalties incurred under Section 409A of the Internal
Revenue Code.


16.
Status of Program



This Program is a nonqualified deferred compensation plan covering no employees
of the Company. As such, the Program is exempt from the requirements of the
Employee Retirement Income Security Act of 1974, as amended. The Company intends
that the Program shall at all times be maintained on an unfunded basis for
federal income tax purposes. Hence, all payments from this Program shall be made
from the general assets of the Company. This Program shall not require the
Company to set aside, segregate, earmark, pay into a trust or special account or
otherwise restrict the use of its assets in the operation of its business.




I-8



--------------------------------------------------------------------------------





17.
Incompetency



If a person entitled to receive a payment under the Program is deemed by the
administrator to be legally incompetent, the payment shall be made to the duly
appointed guardian of such legally incompetent person, or such payment may be
made to such person or persons who the administrator believes are caring for or
supporting such legally incompetent person; and the receipt thereof by such
person or persons shall constitute complete satisfaction of the Company’s
obligations under this Program.


18. Expenses


The expenses of administering this Program shall be borne by the Company.


19.
Section 16 Compliance



It is the Company’s intent that this Program and any credits or payments made
hereunder comply with Section 16 of the Exchange Act and any related regulations
promulgated thereunder, including any reporting requirements. To that end, the
Company may, in its sole discretion, but only to the extent that such actions
will not result in accelerated taxation and/or tax penalties under Section 409A
of the Internal Revenue Code: (i) substitute a payment in cash for any fees that
were otherwise to be deferred under this Program, if it deems it so appropriate
or (ii) delay any payment otherwise required under the terms of the Program
until compliance with the requirements of the Exchange Act can be assured.






I-9



--------------------------------------------------------------------------------






EXHIBIT A
VERSUM MATERIALS
DEFERRED COMPENSATION PROGRAM FOR DIRECTORS (the “Program”)
Election Form


To:    Corporate Secretary
Versum Materials, Inc. (the “Company”)


I.    Elective Deferred Compensation Amount


In accordance with the provisions of the Program, I hereby:


Elective Stock Deferrals (check one):


o
Elect (or modify my prior election) to defer receipt of compensation otherwise
payable to me in the form of Common Stock for services as a director of the
Company in the manner described below:



         (percentage of shares of Common Stock per quarter)




o
Revoke my prior election to defer receipt of stock compensation.



This election, modification, or revocation shall take effect beginning on
January 1, 2017, to affect only compensation earned for services performed
beginning on April 1, 2017, and ending on December 31, 2017. Revocation or
modification of a prior election may be made only for a future calendar year and
must be made no later than the close of the calendar year preceding the year for
which it is effective.


II.    Investment Account for Elective Deferred Compensation Amount


The Elective Deferred Compensation Amounts are to be deemed invested in the
following account:


100% of Elective Stock Deferrals will be deemed invested in the Versum Materials
Stock Account, to be distributed in the form of Common Stock (or cash, to the
extent permitted under Section 7(c)(iii) of the Program).


Notes: Under current federal securities law, it is necessary to report to the
Securities and Exchange Commission the number of deferred stock units credited
to the Versum Materials Stock Account at the end of each fiscal year.
III.    Timing of Payment of Elective Deferred Compensation Amounts


Elective Deferred Compensation Amounts (if any) will be paid in a lump sum
within sixty (60) days of the first anniversary of the date my service as a
director ends (subject to accelerated payment pursuant to Sections 7(c) and 13
of the Program). If such sixty (60) day period spans two taxable years, I shall
not have the right to designate the taxable year of payment.




















I-10





--------------------------------------------------------------------------------





EXHIBIT A
VERSUM MATERIALS
DEFERRED COMPENSATION PROGRAM FOR DIRECTORS (the “Program”)
Election Form
(continued)


IV.    Beneficiary Designation


If I die before receiving all the deferred payments due me under the Program, I
understand the value of my Elective Deferred Compensation Amounts will be paid
to my estate or designated beneficiary, in a single lump sum payment in shares
of Common Stock (or cash, to the extent permitted under Section 7(c)(iii) of the
Program), following the date of my death. I wish to designate
____________________ as my beneficiary. (A beneficiary may be designated by
delivering this Election Form to the Corporate Secretary of the Company.
Beneficiary designations that are not received by the Corporate Secretary prior
to the participant’s death cannot be honored.)

--------------------------------------------------------------------------------



This Election is subject to the terms of the Versum Materials Deferred
Compensation Program for Directors, as amended from time to time.


Received on the ______ day of ______________            
on behalf of the Company.        Signature of Director






By         Date:        
Title:




I-11



